UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6126


BRANDON JEROD SMITH,

                Plaintiff - Appellant,

          v.

OFFICER OWENS; OFFICER DIXON; LIEUTENANT CARICO,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:13-cv-00060-SGW-PMS)


Submitted:   May 30, 2014                     Decided:    June 10, 2014


Before NIEMEYER   and   MOTZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brandon Jerod Smith, Appellant Pro Se. Richard Carson Vorhis,
Senior Assistant Attorney General, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Brandon Jerod Smith appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief    on    his     42    U.S.C.    § 1983    (2006)     complaint.        We     have

reviewed the record and find no reversible error.                       Accordingly,

we deny Smith’s motion for appointment of counsel and affirm for

the reasons stated by the district court.                     Smith v. Owens, No.

7:13-cv-00060-SGW-PMS (W.D. Va. Dec. 18, 2013).

               We    note     that   our   holding    with    respect     to     Smith’s

excessive force claim is determined by the deferential standard

of review.           Following a bench trial, this court may reverse a

district       court’s       factual   findings    only     if   they    are     clearly

erroneous.          Roanoke Cement Co. v. Falk Corp., 413 F.3d 431, 433

(4th Cir. 2005).             The area of the prison in which Smith alleges

the assault took place –- the kitchen hallway – is not covered

by the prison’s surveillance system, so the district court’s

findings       as      to    the     incident     were     necessarily     based        on

assessments of witness credibility.                  “[W]hen a district court's

factual finding in a bench trial is based upon assessments of

witness credibility, such finding is deserving of the highest

degree    of        appellate      deference.”       Evergreen    Int’l,       S.A.    v.

Norfolk    Dredging          Co.,    531 F.3d 302,    308   (4th     Cir.      2008)

(quotation marks and citation omitted).                      Because the district



                                            2
court’s    factual   findings    are   not   clearly     erroneous,    we   must

affirm those findings and the judgment in favor of defendants.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in   the    materials

before    this   court   and   argument    would   not   aid   the   decisional

process.

                                                                       AFFIRMED




                                       3